Blackburn, Judge.
On July 19, 1995, Graham Smith was arrested for driving under the influence of alcohol, and an Administrative License Suspension proceeding was initiated. Because the arresting officer failed to appear at the Administrative License Suspension hearing, the proposed suspension was rescinded. On August 29, 1995, Smith filed his plea in bar based upon double jeopardy to stop the criminal prosecution of the DUI charge. The trial court denied Smith’s plea.
On appeal, Smith contends that the trial court erred when it held that the State’s criminal prosecution, following an Administrative License Suspension action, does not constitute double jeopardy. Smith’s position was decided adversely to him in Nolen v. State, 218 Ga. App. 819 (463 SE2d 504) (1995), and we decline to reconsider our holding therein. See also Jackson v. State, 218 Ga. App. 677 (462 SE2d 802) (1995).

Judgment affirmed.


Beasley, C. J, and Birdsong, P. J., concur.